      Case 2:19-cv-01668-MCE-AC Document 20 Filed 04/29/20 Page 1 of 1


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Jacqulyn Deniston
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     JACQULYN DENISTON,                               Case No.: 2:19-cv-01668-MCE-AC
11
                    Plaintiff,
12                                                    ORDER
13          vs.

14 OCWEN LOAN SERVICING, LLC, et. al.
            Defendants.
15

16

17
            In accordance with the stipulation of the Parties, and good cause appearing, Defendant
18
     Ocwen Loan Servicing, LLC, only, is hereby dismissed with prejudice and each party shall bear
19
     its own attorneys’ fees and costs.
20
            IT IS SO ORDERED.
21
     Dated: April 28, 2020
22

23

24

25

26
27

28

                                                     1
                                                   ORDER
